DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.		Applicant’s amendments/arguments with respect to claim(s) 7 - 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment/arguments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, This action is made final.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.		Claims 7 - 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ASUSTEK: “Pathioss reference change for triggering PHR", SGPP DRAFT; R2-1801899, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), vol. RAN WG2, no. Athens, Greece; 20180226 - 20180302 14 February 2018 (2018-02-14), XPO051399036.
Regarding claims 7 and 8, ASUSTEK reference teaches that a terminal (User equipment), a processor that calculates a power headroom that is not based on an actual transmission using an index of a reference signal used for pathloss calculation (see particular section 1, where teaches the pathloss reference used to derived transmission power as well as power headroom, and section 2 teaches RAN1 (Radio Access Network) agree to select the pathloss reference according to SRI (scheduling Resource Indicator) carried on DCI (downlink control information), and the RAN1 agreement is reflected in comments regarding the parameter “SRI-PUSCHPowerControl-Mapping in attachment [1] of the LS corresponding to RRC parameter updates [2]: Agreement: define RRC parameter SRI-PUSCHPPowerControl-Mapping which contains the following, where Ns is the number of valid values for the SRI field in the DCI (as defined in 38.212) * SRI-PathlossReferenceIndex-Mapping contains Ns pathloss reference ID values (Note: Maximum of four pathloss reference IDs can be configured) with the first value corresponding to SRI state 0, second value corresponding to SRI state 1 etc. * SRI-P0AlphaSetIndex-Mapping contains Ns p0-alpha set index values (Note:maximum of 32 p0-alphs set values can be configured) with the first value corresponding to SRI state 0, second value corresponding to SRI state 1 etc. * SRI-PUSCHClosedLoopindex – Mapping contains Ns closed loop index values (Note: maximum of 2 closed loop index values can be configured) with the first value corresponding to SRI state 0, second value 
Regarding claims 9 and 10, ASUSTEK reference teaches all the limitation as discussed in claims 7 and 8. Furthermore, that ASUSTEK reference further teaches that the processor calculates the power headroom that is not based on the actual transmission using an index of the parameter set and the index of the reference signal used for pathloss calculation (see particular section 1, where teaches the pathloss reference used to derived transmission power as well as power headroom, and section 2 teaches RAN1 (Radio Access Network) agree to select the pathloss reference according to SRI (scheduling Resource Indicator) carried on DCI (downlink control information), and the RAN1 agreement is reflected in comments regarding the parameter “SRI-PUSCHPowerControl-. 

4.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 2019/0349866) discloses Method and Apparatus for Triggering Power Headroom Report for Multiple Pathloss Reference in a Wireless Communication System.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
October 21, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649